                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

ANNETTE WILSON,                                        )
                                                       )
Plaintiff,                                             )
                                                       )
vs.                                                    )       CAUSE NO. 2:17-CV-360-TLS
                                                       )
MERRILLVILLE COMMUNITY                                 )
SCHOOL CORPORATION,                                    )
                                                       )
Defendant.                                             )

                                                  ORDER

        This matter is before the Court on the Findings, Report and Recommendation of United States

Magistrate Judge Pursuant to 28 U.S.C. § 636(b)(1)(B)&(C) filed on May 8, 2018 (“Report and

Recommendation”) [ECF No. 36]. More than 14 days have passed, and there is no objection to the

Report and Recommendation. See Willis v. Caterpillar, Inc., 199 F.3d 902, 904 (7th Cir. 1999)

(explaining that the failure to file a timely objection will result in the waiver of the right to challenge a

report and recommendation).

        Therefore, upon due consideration, the Court hereby ADOPTS the Report and

Recommendation [ECF No. 36]. Accordingly, the Defendant’s Motion for Partial Judgment on the

Pleadings [ECF No. 12], which was re-filed as Defendant’s Motion for Partial Judgment on the

Pleadings with Respect to Amended Complaint [ECF No. 30], is GRANTED. The Court DIRECTS

the Clerk to ENTER JUDGMENT in the Defendant’s favor on Count IV, the Plaintiff’s claim for

constructive discharge.



        SO ORDERED on October 18, 2018.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT
